Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been reassigned to a new examiner.  Full faith and credit are given to the previous examiner.
Response to Arguments
	Applicant argues that Emigh’s content classifier does not meet the terms “verified stranger” and “unverified stranger” in Applicant’s specification, because Applicant’s terms “rel[y] on DNS records like SPF, MX and A records to determine whether the ‘unrecognized sender is a verified stranger or an unverified stranger’”.  Response of 6/8/2021, page 7.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the reliance on DNS records) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:	
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  
The disclosure of the prior-filed application, Application No. 62/720,681, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, claim 48 recites an error message containing instructions to a sender to send an electronic mail from an IP address associated with an MX Record or an SPF record, but the prior-filed application makes no mention of such specific instructions. Similarly, claim 49 recites an error message containing instructions to a sender to configure an SPF record, but the prior-filed application makes no mention of such specific instructions. Accordingly, claims 48 and 49 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 41, 44-47, 52, and 55-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emigh (US Patent No. 8,112,483).

Regarding claim 41, Emigh shows a method for handling unrecognized sender mails, the method comprising:
receiving an electronic mail at a mail handling server (e.g., a server implementing a spam filter: see col. 5, lines 39-55) from an unrecognized sender to an email address of a user (e.g., receiving a message addressed to a recipient, who has an address such as recipient@recipient.com, here the sender is unrecognized at least insofar as he is not on a whitelist or blacklist or has not previously answered a challenge: see Figs. 4 and 17; and col. 6, lines 6-25; col. 7, line 10 to col. 8, line 15; and col. 16, lines 13-15);
validating the electronic mail by performing one or more checks (e.g., spam filtering checks, challenge-response checks, authorization checks, etc.: see col. 8, line 40 to col. 9, line 46; see also col. 6, line 64 to col. 7, line 54);
wherein performing one or more checks comprises checking whether the unrecognized sender is a verified stranger or an unverified stranger (e.g., verified by being able to respond to a challenge or passing some or all other checks: see Fig. 5, Fig. 7, and col. 9, lines 20-40); and wherein the email address allows emails only from verified strangers (e.g., by virtue of deleting messages for senders who cannot pass the checks: see col. 9, lines 20-40).

Regarding claim 44, Emigh shows the limitations of claim 41 as applied above, and further shows wherein the electronic mail is rejected or deleted when the electronic mail is from an unverified stranger (e.g., at least deleted: see Emigh, col. 9, lines 20-40).



Regarding claim 46, Emigh shows the limitations of claim 41 as applied above, and further shows wherein performing one or more checks comprises: pinging an email address of the unrecognized sender to check whether the email address is a valid email address (e.g., pinging by way of sending a challenge message and checking for bounces: see Emigh, col. 19, lines 12-21).

Regarding claim 47, Emigh shows the limitations of claim 41 as applied above, and further shows wherein the electronic mail is rejected with an error message when the electronic mail is from an unverified stranger (e.g., a challenge message indicating that initial delivery was not successful: see Emigh, Figs. 4 and 17 and col. 6, lines 6-25 and col. 16, lines 13-15).

Regarding claim 52, Emigh shows the limitations of claim 41 as applied above, and further shows sending a challenge mail to the unrecognized sender (e.g., sending a challenge message to a first-time or suspicious sender: see Figs. 4 and 17; col. 6, lines 6-25; and col. 16, lines 13-15); receiving a response (e.g., receiving a challenge response: see Figs. 4 and 17; col. 6, lines 6-25; and col. 16, lines 13-15); and checking whether the response is valid (e.g., checking that the response is appropriate or satisfactory: see Figs. 4 and 17; col. 6, lines 6-63).

Regarding claim 55, Emigh shows the limitations of claim 52 as applied above, and further shows wherein the challenge mail comprises at least one of: a CAPTCHA challenge; a phone number verification challenge; a proof-of-work computational puzzle; or an instruction to make a payment (e.g., 

Regarding claim 56, Emigh shows the limitations of claim 52 as applied above, and further shows wherein the electronic mail is placed in a pending folder (e.g., a pool of messages awaiting challenge responses: see Emigh, col. 9, line 64 to col. 10, line 4).

Regarding claim 57, Emigh shows the limitations of claim 56 as applied above, and further shows wherein the electronic mail automatically deleted from the pending folder after a period when there is no response or no valid response (e.g., when the sender does not respond appropriately: see Emigh, col. 5, lines 66 to col. 6, line 5 and col. 6, lines 52-59).

Regarding claim 58, Emigh shows the limitations of claim 56 as applied above, and further shows moving the electronic mail to a visible mail folder when the response is valid (e.g., displaying in an inbox: see Emigh, col. 6, lines 53-64).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kaplan (US Pub. No. 2011/0271349).

Regarding claim 42, Emigh shows the limitations of claim 41 as applied above, but does not explicitly show wherein performing one or more checks comprises: fetching at least one MX record from a DNS server using a domain of a MAIL FROM address of the electronic mail when SPF record is not configured in said domain.
Kaplan shows fetching at least one MX record from a DNS server using a domain of a MAIL FROM address of the electronic mail when SPF record is not configured in said domain (e.g., fetching an MX record using the SMTP message envelope when there is no authorized sending MTA in the DNS table: see [0052]-[0054])).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kaplan in order to reduce the likelihood of spam messages reaching the user.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Holmes-Bozung (“The 1 Don't and 3 Do's When Sending Sensitive Info”).


Holmes-Bozung shows instructing a user to use an email address only for conversational mails prior to receiving (i.e., by reminding users that they can “type a quick note and click send” and suggesting that they not also send sensitive information prior to the establishment of a more secure channel: see pages 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Holmes-Bozung in order to increase the likelihood that users will handle sensitive data appropriately.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of George (“550 SPF Check Failed - Here's How to Fix.”).

Regarding claim 48, Emigh shows the limitations of claim 47 as applied above, and further shows wherein the error message instructs the unrecognized sender to perform a remedial action (see Emigh, Fig. 17), but does not explicitly show that the remedial action is to send the electronic mail from an IP address associated with at least one of: an MX record of a domain of a MAIL FROM address of the electronic mail; or an SPF record of a domain of a MAIL FROM address of the electronic mail.
George shows informing users to send the electronic mail from an IP address associated with at least one of: an MX record of a domain of a MAIL FROM address of the electronic mail; or an SPF record of a domain of a MAIL FROM address of the electronic mail (see items 1 and 2 on p. 2).	


Regarding claim 49, the combination shows the limitations of claim 47 as applied above, and further shows wherein the error message instructs the unrecognized sender to configure SPF record (See George, item 1 on p. 2).

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kaplan (US Pub. No. 2011/0271349) and Crabtree (US Pub. No. 2018/0241767).

Regarding claim 50, Emigh shows the limitations of claim 41 as applied above, but does not explicitly show wherein performing one or more checks comprises: fetching at least one MX record using a domain of a MAIL FROM address of the electronic mail.
Kaplan shows fetching at least one MX record using a domain of a MAIL FROM address of the electronic mail (e.g., fetching an MX record using the SMTP message envelope when there is no authorized sending MTA in the DNS table: see [0052]-[0054])).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kaplan in order to reduce the likelihood of spam messages reaching the user.
The combination does not explicitly show checking whether a mail server of said at least one MX record is self-hosted or third- party hosted.


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the system of Emigh with the teachings of Crabtree in order to provide increased scrutiny for unfamiliar mail sources.

Regarding claim 51, the combination shows the limitations of claim 50 as applied above, and further shows wherein the mail server is third-party hosted, performing one or more checks further comprises: extracting one or more IP addresses using one or more SPF records of the mail server domain (see Kaplan, [0052]-[0054], discussion of SPF checks); and comparing client IP address of the electronic mail with said one or more IP addresses (see Kaplan, [0052]-[0054], discussion of mail agent IP address checks).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Cobb (US Pat. No. 6,199,102).

Regarding claim 53, Emigh shows the limitations of claim 52 as applied above, but does not explicitly show wherein the challenge mail sent only when the unrecognized sender is a verified stranger.
Cobb shows wherein a challenge mail sent only when the unrecognized sender is a verified stranger (e.g., sending a challenge only when a sender address is valid: see col. 17, lines 28-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Cobb in order to avoid wasting resources on challenge messages which are likely to bounce.
54 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Kay (US Pub. No. 2006/0095524).

Regarding claim 54, Emigh shows the limitations of claim 52 as applied above, but does not explicitly show wherein the challenge mail sent to a MAIL FROM address of the electronic mail.
Kay shows wherein a challenge mail is sent to a MAIL FROM address of the electronic mail (e.g., the SMTP envelope sender: See [0222]-[0223]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Kay in order to avoid sending the challenge to an address not designed to handle bounce messages.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Meyers (US Pub. No. 2006/0085506).
Regarding claim 59, Emigh shows the limitations of claim 41 as applied above, but does not explicitly show the mail handling server applies a rate limiting technique for newly registered domains.
Meyers shows a mail handling server applies a rate limiting technique for newly registered domains (see [0018], rate limit on new domains]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Meyers in order to reduce the ability for malicious senders to use previously-unknown domains to send spam.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh (US Patent No. 8,112,483) in view of Hugg (US Pub. No. 2012/0185547).


Hugg shows an address accepts mails when introduced via a mutual contact (see [0067]-[0069], assigning trust and permitting sending of messages for senders having mutual friends with recipients).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Emigh with the teachings of Hugg in order to reduce the likelihood of blocking legitimate senders.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/               Primary Examiner, Art Unit 2445